La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
El 10 de enero de 1999, mediante la Ley Núm. 40, la Asamblea Legislativa enmendó la Regla 46 de Procedi-miento Civil, 32 L.P.R.A. Ap. Ill, a los fines de establecer que los términos que se calculen a partir del archivo en autos de la notificación de la sentencia, resolución u orden, comenzarán a decursar a partir del depósito en el correo de la notificación de la sentencia cuando esta fecha sea dis-tinta a la del archivo en autos de copia de la notificación de la sentencia u orden del tribunal. En virtud de dicha en-mienda debemos entonces aclarar cuál es su alcance con respecto a dictámenes de tipo interlocutorio.
HH
El 9 de julio de 1999, el Tribunal de Primera Instancia, Sala Superior de Bayamón, determinó que la parte deman-dada, K-mart Corporation (en adelante K-mart), en una acción de daños y perjuicios instada por el recurrido, Sr. Víctor Román Acosta y otros, incurrió en negligencia. Co-pias de dicha resolución y de su notificación fueron archi-vadas en autos el 9 de agosto de 1999.
Inconforme con tal dictamen, el 9 de septiembre de 1999, K-mart presentó un recurso de certiorari ante el Tribunal de Circuito de Apelaciones (en adelante Tribunal de *737Circuito). Con fecha de 13 de septiembre, la parte deman-dante recurrida presentó una solicitud de desestimación del recurso aduciendo que éste fue presentado pasado el término de treinta (30) días dispuesto por la Regla 32(D) del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.RR.A. Ap. XXII-A. Sostuvo que, en vista de que el ar-chivo en autos de copia de la notificación del dictamen re-currido fue hecho el 9 de agosto de 1999, el término de treinta (30) días venció el 8 de septiembre del mismo año, un (1) día antes de que K-mart presentara su recurso.
Por su parte, el 16 de septiembre, K-mart presentó una moción en oposición a la desestimación. Alegó que, a tenor con la Ley Núm. 40 de 10 de enero de 1999 (en adelante Ley Núm. 40) que a su vez enmendó la Regla 46 de Proce-dimiento Civil, supra (en adelante Regla 46) el término para presentar el recurso comenzó a transcurrir el 10 de agosto de 1999, fecha en la cual sostuvo que el tribunal de instancia envió por correo la notificación del dictamen recurrido. Argüyó que, el referido término venció el día en que presentó el recurso, a saber, el 9 de septiembre de 1999. Adjunto a su moción acompañó copia del sobre se-llado por el correo con fecha de 10 de agosto de 1999 en que alegó le fue notificado el dictamen recurrido.
El 30 de septiembre de 1999, el Tribunal de Circuito emitió una resolución mediante la cual denegó la expedi-ción del auto solicitado por no haber sido perfeccionado conforme a la ley. Al así resolver, el tribunal determinó que, por tratarse el dictamen recurrido de una resolución interlocutoria, no le era de aplicación la Ley Núm. 40, que enmendó la Regla 46. Por consiguiente, sostuvo que, inde-pendientemente de que la resolución recurrida hubiese sido enviada por correo el 10 de agosto de 1999, el término de cumplimiento estricto(1) comenzó a transcurrir cuando se efectuó el archivo en autos de copia de la notificación de *738la resolución recurrida. Es decir, el 9 de agosto del mismo año, y venció el miércoles 8 de septiembre de 1999. En vista de ello, el Tribunal de Circuito concluyó que, además de no haber presentado su recurso dentro del término legal esta-blecido para ello, K-mart tampoco cumplió con justificar su tardanza en el escrito de certiorari presentado, por lo que carecía de discreción para eximirle del cumplimiento del plazo dispuesto en ley. Dicha resolución fue notificada y archivada en autos copia de su notificación el 7 de octubre de 1999.
Oportunamente, el 14 de octubre de 1999, K-mart pre-sentó una moción de reconsideración, la cual fue denegada por el tribunal apelativo mediante resolución notificada el 1ro de noviembre de 1999.
De dicha resolución del Tribunal de Circuito acude Kmart, mediante el presente recurso de certiorari presen-tado el 30 de noviembre de 1999. Alega la comisión de los errores siguientes:
Erró el Honorable Tribunal de Circuito de Apelaciones al no expedir el auto de Certiorari solicitado, determinando que la R[egla] 46 de Procedimiento Civil según enmendada por la Ley 40 del 10 de enero de 1999 no es de aplicación a resoluciones u órdenes interlocutorias del Tribunal de Primera Instancia.
Erró el Honorable Tribunal de Circuito de Apelaciones al de-terminar que no existe justa causa para expedir el auto solici-tado y ejercer su discreción para acoger el recurso de Certiorari toda vez que existe justa causa, una interpretación razonable y de buena fe de la parte demandada-peticionaria y su represen-tación legal en cuanto al alcance de una enmienda reciente-mente legislada que constituye una cuestión novel y sobre la cual no existe jurisprudencia interpretativa.
Mediante Resolución de 21 de enero de 2000, le conce-dimos a la parte recurrida término para que mostrara causa por la cual no debíamos expedir el auto solicitado y revocar la resolución emitida por el Tribunal de Circuito. La recurrida no ha comparecido. Ante tales circunstancias *739resolvemos, sin el beneficio de su comparecencia, según lo intimado.
En esencia, en su primer señalamiento de error, K-mart adujo que incidió el Tribunal de Circuito al no expedir el auto de certiorari solicitado, determinando que la Regla 46, según enmendada por la Ley Núm. 40, no es de aplicación a resoluciones u órdenes interlocutorias del tribunal de instancia. Argumenta que la interpretación del tribunal apelativo sobre la Ley Núm. 40, a los efectos de que su aplicación tan sólo se extiende a sentencias finales, es una restrictiva a la luz del citado estatuto. Le asiste la razón. Veamos.
II
Como bien conocemos, las “sentencias” constituyen determinaciones de un tribunal que resuelven finalmente una cuestión litigiosa y, por tanto, son apelables. Es decir, éstas ponen fin a una controversia entre las partes mediante su adjudicación final. Véase la Regla 43.1 de Procedimiento Civil, según enmendada, 32 L.P.R.A. Ap. III.
De otra parte, las “resoluciones” sólo ponen fin a incidentes acontecidos dentro de un proceso judicial. Véase De Jesús v. Corp. Azucarera de P.R., 145 D.P.R. 899 (1998). Así pues, si un tribunal emite un dictamen y lo titula “resolución”, a pesar de que éste verdaderamente pone fin a una controversia entre las partes, el mismo constituye una sentencia de la cual puede apelarse. De Jesús v. Corp. Azucarera de P.R., supra. (2)
*740En su dictamen, el Tribunal de Circuito concluyó que en vista de que K-mart acudía ante su consideración de una resolución interlocutoria del Tribunal de Primera Instan-cia, no era de aplicación la Ley Núm. 40, que enmendó la Regla 46, ya que la enmienda limitó su aplicación a la no-tificación y el registro de las sentencias, y no a resoluciones y órdenes emitidas por el tribunal. Erró en su interpreta-ción el Tribunal de Circuito. Veamos.
La Regla 46, antes de ser enmendada por la Ley Núm. 40, disponía lo siguiente:
Será deber del secretario notificar a la brevedad posible den-tro de las normas que fije el Tribunal Supremo, las sentencias que dicte el tribunal, archivando en autos copia de la sentencia y de la constancia de la notificación y registrando la sentencia. La anotación de una sentencia en el Registro de Pleitos y Pro-cedimientos constituye el registro de la sentencia. La sentencia no surtirá efecto hasta archivarse en autos copia de su notifica-ción y el término para apelar o solicitar revisión empezará a correr desde la fecha de dicho archivo. (Énfasis suplido.) 32 L.P.R.A. Ap. Ill, ant. R. 46.
Del texto antes citado surge que esta disposición se re-fería al procedimiento mediante el cual el secretario del tribunal debía notificar y registrar las sentencias emitidas por el tribunal. Ciertamente dicha disposición original-mente no estaba disponible para las órdenes y resoluciones que emitiera el tribunal. La razón para ello era que estas últimas estaban y aún están cubiertas por la Regla 65.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III (en adelante Regla 65.3) que, en lo aquí pertinente, dispone:
(a) Inmediatamente después de archivarse en autos copia de una orden o sentencia, el secretario notificará tal archivo a to-das las partes que hubieren comparecido en el pleito en la forma preceptuada en la Regla 67. El depósito de la notificación en el correo será aviso suficiente a todos los fines para los cuales *741se requiera por estas: reglas una notificación del archivo de una orden o sentencia. (Énfasis suplido.)
Al evaluar el texto de cada una de las reglas antes ci-tada podemos observar que cada una regula situaciones distintas.
Como hemos visto, la Regla 46, disponía, de forma taxativa, que hasta que no se archivaba en autos copia de la notificación de la sentencia ésta no surtía efecto y que, a su vez, esta fecha era la que determinaba cuando comenzaba a decursar el término para apelar. Por lo tanto, el énfasis es en el archivo de copia de la notificación.
De otra parte, la Regla 65.3, se refiere simplemente al archivo en autos de una orden o sentencia y de la notificación por correo de este hecho. La Regla 65.3 no exige el archivo en autos de copia de la notificación.
El 10 de enero de 1999, la Asamblea Legislativa aprobó la Ley Núm. 40. Ésta tuvo el propósito de enmendar la Regla 46, a los fines de establecer que los términos que se calculen a partir del archivo en autos de copia de la notificación de la sentencia, resolución u orden, comenzarían a transcurrir a partir del depósito en el correo de copia de la notificación de la sentencia u orden, cuando esta fecha fuera distinta a la de archivo en autos de copia de la notificación de la sentencia u orden de que se trate. Sobre el particular, la enmienda a la Regla 46, dispuso lo siguiente:
Si la fecha de archivo en autos de copia de la notificación de la sentencia, resolución u orden es distinta a la del depósito en el correo de dicha notificación, el término se calculará a partir de la fecha del depósito en el correo. (Énfasis suplido.)
Del texto antes transcrito no se desprende una intención legislativa de limitar la aplicación de la referida regla tan sólo a sentencias finales. Por el contrario, el mismo específicamente incluye órdenes y resoluciones, de las cuales se haya archivado en autos copia de su *742notificación. Por consiguiente, es claro que la enmienda que efectuó el legislador a la Regla 46, amplió su alcance haciendo dicha regla aplicable a dictámenes de carácter interlocutorio del tribunal de instancia, en que, como ocu-rrió en el caso de autos, se hubiese archivado en autos copia de su notificación. No aplicaría, claro está, a aquellos dictámenes interlocutorios que simplemente se hubieran archivado en autos y notificado por correo. A éstos les con-tinuaría siendo aplicable la Regla 65.3, ya que no ha ha-bido un archivo en autos de copia de la notificación de dicho dictamen.
La confusión del Tribunal de Circuito pudo haber sido causada por tres (3) factores. Primero, que la Regla 46, aparece en la Parte VII del cuerpo de las Reglas de Proce-dimiento Civil titulada “De las Sentencias” y el título de dicha regla es “Notificación y Registro de Sentencias”. Segundo, que el texto de la Regla 46, antes de la enmienda, disponía únicamente para su aplicación a sentencias finales y así aún permanece en la primera parte de la Regla. Y, en tercer lugar, por lo parecido del lenguaje de las Reglas 46 y 65.3.
Ahora bien, la razón por la cual la Regla 46 antes de ser enmendada sólo aplicaba a sentencias era porque bajo el esquema anterior a la Reforma Judicial de 1994,(3) sólo existía necesidad de darle certeza a la fecha en que las sentencias emitidas por el foro de instancia adquirían finalidad al ser archivada en autos copia de su notificación. Éste era el momento crucial en que comenzaban a transcurrir los distintos términos de naturaleza jurisdiccional establecidos por la Reglas de Procedimiento Civil para solicitar los remedios postsentencia, tales como la reconsideración o la solicitud de determinaciones de hechos adicionales y conclusiones de derecho. Al adquirir finalidad la *743sentencia también comenzaba a transcurrir el término ju-risdiccional para recurrir en alzada mediante la presenta-ción de un recurso de apelación o revisión, según fuere el caso.
De otra parte, bajo ese esquema, todas las resoluciones u órdenes interlocutorias eran revisables sólo mediante el recurso de certiorari clásico, que no tenía término y se regía por la norma de equidad de incuria. No existía, pues, necesidad de certeza en cuanto al momento en que comenzaba a contarse el término para solicitar la revisión en alzada de dicho dictamen. Resulta también importante tener presente que el solicitar la reconsideración o revisión de un dictamen interlocutorio, usualmente, no es crítico y vital para el litigante, ya que éste no pierde el derecho a revisarlo. Puede hacerlo al concluir el pleito, como parte de la revisión que solicite de la decisión final, siempre y cuando, claro está, el dictamen afecte adversamente el resultado.
Bajo el régimen anterior, la notificación de las resoluciones y órdenes interlocutorias se regía por la Regla 65.3 y, por lo tanto, el punto de partida para hacer la determinación de si había habido o no incuria era el depósito en el correo de la notificación del archivo en autos de la resolución u orden en sí. No se archivaba en autos copia de la notificación de la resolución un orden.
Luego de la Reforma Judicial de 1994, el esquema cambió. Se establecieron términos de naturaleza jurisdiccional y cumplimiento estricto para revisar tanto las sentencias finales como los dictámenes interlocutorios. A pesar de haber cambiado el esquema, no todas las reglas procesales pertinentes fueron modificadas. Como resultado, en algunas ocasiones y en relación con ciertas reglas ocurrió un desfase entre el nuevo esquema y la vieja reglamentación. En este momento fue que surgió, por primera vez, la necesidad de darle certeza al punto de partida *744para comenzar el cómputo de los términos para revisar al-gunas de las resoluciones y órdenes interlocutorias más importantes. La enmienda a la Regla 46 tuvo el efecto de impartirle certeza al cómputo del término para revisar aquellas determinaciones interlocutorias para las cuales el tribunal de instancia hubiese provisto el archivo en autos de copia de la notificación de la resolución u orden, ya que es sólo con respecto a estos dictámenes interlocutorios que les es aplicable la Regla 46. Es cuando no hay simultanei-dad entre el momento en que se archiva en autos la copia de la notificación de la resolución u orden y el depósito en el correo que entra en función la enmienda. Si no ha ha-bido un archivo en autos de copia de la notificación, no puede existir la discrepancia que activa la Regla. Ahora bien, al resto de las resoluciones u órdenes interlocutorias les continúa siendo de aplicación lo dispuesto en la Regla 65.3.
En resumen, al amparo de la Regla 46, ocurren tres (3) eventos procesales: (1) el archivo en autos de la sentencia, resolución u orden previamente emitida por el tribunal; (2) el archivo en autos de copia de la notificación a las partes del evento anterior; y finalmente, (3) el depósito en el correo de lo antes mencionado. Es cuando no existe simultaneidad entre el evento (2) y el (3) que entra en función la enmienda a la Regla 46.
De otra parte, la Regla 65.3 está compuesta solamente de dos (2) eventos procesales: el archivo en autos de la sentencia, resolución u orden y el depósito en el correo de la notificación de dicho archivo.
Finalmente, es menester señalar que no existe uniformidad en cuanto a la forma en que las Secretarías de la distintas Regiones Judiciales tratan este asunto. En algunas Regiones se archiva en autos copia de la notificación de toda sentencia y resolución. En otras sólo se archivan en *745autos copia de la notificación de las sentencias y de algu-nas resoluciones, y en otras, sólo las de las sentencias.
Consideramos, sin embargo, que a pesar del cambio en el esquema, no toda resolución u orden amerita el que se le dé certeza a la fecha en que comienza el término para solicitar la revisión en alzada, mediante el archivo en autos de copia de la notificación de dicho dictamen. El costo y el trabajo adicional para las Secretarías de instancia, ya recargadas, no lo justifica. No obstante, la práctica en instancia debe ser uniformada manteniendo la mayor parte de las resoluciones bajo la normativa procesal de la Regla 65.3 y sólo, a manera de excepción, utilizar el mecanismo más trabajoso de la Regla 46.
Lo que hoy proponemos no causará trastornos ni en la práctica actual ni en el funcionamiento de las Secretarías de los tribunales, pues el momento clave, tanto bajo la Re-gla 46 como bajo la Regla 65.3, continuará siendo el depó-sito en el correo. Es decir, bajo la Regla 46, cuando no haya simultaneidad, y siempre, bajo la Regla 65.3.
En virtud de lo antes expuesto, es ineludible concluir que la Ley Núm. 40 armoniza perfectamente, no sólo con la Regla 46, sino también con la Regla 65.3. En consecuencia, erró el Tribunal de Circuito en la interpretación del al-cance de la Regla 46.
Aclarado lo anterior y habiendo resuelto que al caso de autos le es de aplicación la Regla 46, procedemos a discutir el segundo error.
III
En síntesis, en su segundo señalamiento de error aduce K-mart que incidió el Tribunal de Circuito al desestimar su recurso bajo el fundamento de que no adujo justa causa para la presentación tardía del recurso. Argumenta que *746actuó de buena fe y descansando en una interpretación ra-zonable del alcance de la Regla 46, según enmendada por la Ley Núm. 40, cuyo ámbito de aplicación sostiene es ambiguo. Veamos.
Recientemente en Martínez, Inc. v. Abijoe Realty Corp., 151 D.P.R. 1 (2000), tuvimos la oportunidad de examinar el alcance de la Ley Núm. 40, la cual, como sabemos, enmendó la Regla 46. En dicho caso fuimos enfáticos al decir que:
[L]os términos que se computan a partir del archivo en autos de la copia de la notificación de una sentencia, resolución, orden, comenzarán a transcurrir a partir del depósito en el correo de la notificación del dictamen cuando esta fecha sea distinta a la del archivo en autos de éste. Martínez, Inc. v. Abijoe Realty Corp., supra, págs. 9-10.
También, dispusimos un procedimiento administrativo para atender aquellas situaciones excepcionales en que no exista simultaneidad entre el archivo en autos y la notifi-cación por correo. Martínez, Inc. v. Abijoe Realty Corp., supra.
Finalmente, pero no menos importante, en el segundo párrafo del esc. 7 de dicha Opinión dispusimos que:
[E]l Reglamento de este Tribunal y el Reglamento del Tribunal del Circuito de Apelaciones no exigen taxativamente la inclu-sión del sobre, pues fueron aprobados antes de la citada Ley Núm. 40. Estamos ante una situación que se aparta de la norma general de simultaneidad y configura una anomalía in-deseable causada por la Secretaría del tribunal recurrido. La mejor práctica es que se incluya en el apéndice el sobre de envío. Sin embargo, no podemos concluir que su omisión produce automáticamente y de forma fatal la falta de perfecciona-miento del recurso en tiempo, que a su vez genera la falta de jurisdicción. Ahora bien, si una vez señalada la falta, el peticio-nario o apelante (según sea el caso) la subsana con prontitud, el tribunal no carecería de jurisdicción. Martínez, Inc. v. Abijoe Realty Corp., supra, pág. 14, esc. 7.
A la luz de todo lo antes expuesto, resulta forzoso *747concluir que si la fecha de archivo en autos es distinta a la del depósito en el correo, el término debe ser computado a partir de esta última. Además, el no incluir el sobre como prueba no acarrea automáticamente falta de jurisdicción si, señalada la omisión, el peticionario la subsana con prontitud.
En el caso de autos el tribunal de instancia emitió una resolución el 9 de julio de 1999, y se archivó en autos copia de su notificación el 9 de agosto de 1999. Sin embargo, la notificación no fue depositada en el correo hasta el 10 de agosto de 1999. Es a partir de esa fecha que, en virtud de la Regla 46, comenzó a decursar el término para recurrir en alzada de la sentencia del foro de instancia. Éste venció el 9 de septiembre de 1999. En consecuencia, K-mart presentó oportunamente el recurso ante el Tribunal de Circuito. Cabe destacar, además, que K-mart, con prontitud, es decir dentro de un plazo de tres (3) días, contado esto a partir de la fecha en que la parte recurrida presentó su solicitud de desestimación (13 de septiembre), subsanó la falta e in-cluyó el sobre que acreditaba el depósito en el correo de la notificación de la resolución.
Por todo lo anteriormente expuesto, se expide el auto de “certiorari”y se revoca el dictamen del Tribunal de Circuito de Apelaciones. Se devuelve el caso a dicho tribunal para que sea atendido en los méritos.
El Juez Asociado Señor Negrón García disintió con opi-nión escrita. El Juez Asociado Señor Rebollo López no interviene.
*748— O —

 Véase el Art. 4002(f) de la Ley de la Judicatura de Puerto Rico de 1994, según, enmendada, 4 L.P.R.A. sec. 22k(f).


 Sobre este particular, la Regla 43.5 de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone que un tribunal puede dictar una sentencia final en cuanto a una o más reclamaciones sin disponer de la totalidad del pleito, “siempre que concluya expre-samente que no existe razón para posponer dictar sentencia sobre tales reclamacio-nes hasta la resolución total del pleito”, (Id.) y ordene expresamente que se registre la sentencia. Así pues, la sentencia parcial dictada será final para todos los fines en cuanto a la controversia en ella adjudicada, y una vez sea registrada y se archive en autos copia de la notificación, comenzarán a transcurrir, en lo que a ella respecta, los *740términos dispuestos en la Reglas 47, 48 y 53 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Torres Capeles v. Rivera Alejandro, 143 D.P.R. 300, 312 (1997). Véase, además, Asociación de Propietarios v. Santa Bárbara Co., 112 D.P.R. 33, 35 (1982).


 Art. 1.001, Plan de Reorganización Núm. l[a] de 1994, Parte 3, Leyes de Puerto Rico, conocido como Ley de laJudicatura de Puerto Rico de 1994.